Citation Nr: 0504759	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.  

2.  Entitlement to service connection for periodontal 
disease.  

3.  Entitlement to an initial rating higher than 20 percent 
for postoperative acromioplasty, left shoulder.  

4.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the cervical spine.  

5.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the lumbar spine.  

6.  Entitlement to a higher initial rating for second right 
metatarsal with metatarsalgia, currently evaluated as 10 
percent disabling.  

7.  Entitlement to a higher initial rating for retropatellar 
pain syndrome in the right knee, to include a compensable 
rating prior to December 20, 1994 and a current rating higher 
than 10 percent.  

8.  Entitlement to a higher initial rating for retropatellar 
pain syndrome in the left knee disability to include a 
compensable rating prior to June 2, 2003, and a current 
rating higher than 10 percent.  

9.   Entitlement to a higher initial rating (compensable) for 
Bowen's disease of the right thumb.  

10.  Entitlement to a higher initial rating (compensable) for 
postoperative residuals of a left inguinal hernia.  

11.  Entitlement to a higher initial rating (compensable) for 
residuals of a fracture of the right little finger.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active service from July 1976 to April 
1993.  The veteran's DD Form 214 shows additional service of 
3 years 3 months and 8 days that has not been verified.  The 
veteran reports in his May 1993 application for benefits that 
he service from April 1973 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board observes that in addition to the issues currently 
on appeal, the May 1994 rating decision reflects a denial of 
compensation benefits for asbestos exposure.  The veteran's 
June 1994 notice of disagreement did not include this issue.  
Also, at the November 1994 RO hearing, the veteran indicated 
that it was not his intention to pursue a claim for asbestos 
exposure at that time.  Instead, he reported that there were 
no residuals at that time.  Consequently, the Board construes 
the issues on appeal to be limited to those set forth on the 
title page of this decision. 

The issues of higher initial ratings for service-connected 
cervical spine and lumbar spine disabilities, right hand 
disabilities, and for service connection for periodontitis, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has error of refraction in the left eye.  

3.  Residuals of postoperative acromioplasty, left shoulder 
include arm motion limited to the shoulder level, minimal 
functional loss due to pain, and an asymptomatic 
postoperative scar; there is no current evidence of malunion, 
nonunion or dislocation of the clavicle or scapula.  

4.  Residuals of a fracture of the right second metatarsal 
include 15 degrees of lateral angulation of the toe and 8 
degrees of dorsiflexion with some pain noted on plantar 
flexion and medial manipulation; the fracture site is well 
healed and the postoperative scar is asymptomatic.   

5.  Prior to December 20, 1994, retropatellar pain syndrome 
in the right knee was productive of a range of motion from 0 
to 140 degrees without objective evidence of pain on motion, 
of lateral instability or of recurrent subluxation.   

6.  Retropatellar pain syndrome in the right knee is 
currently productive of X-ray evidence of degenerative 
arthritis and a limitation of flexion to 120 degrees, without 
evidence of objective evidence of pain on motion, effusion, 
tenderness, redness, weakness or guarding of movements.  

7.  Retropatellar pain syndrome in the left knee was 
productive of productive of a range of motion from 0 to 140 
degrees without objective evidence of pain on motion, of 
lateral instability or of recurrent subluxation prior to June 
2003.  

8.  Retropatellar pain syndrome in the left knee is currently 
productive of X-ray evidence of degenerative arthritis and 
limitation of flexion to 120 degrees, without objective 
evidence of pain on motion, effusion, tenderness, redness, 
weakness or guarding of movements.  

9.  Postoperative residuals of a left inguinal hernia consist 
of a well-healed, asymptomatic scar without recurrence of 
hernia.  




CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated 
by military service, the veteran has errors of refraction 
that is not considered a disability under the laws providing 
for compensation benefits.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for an initial rating higher than 20 percent 
for postoperative acromioplasty, left shoulder have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.69, 4.59, 4.69, 4.71, Plate I, 4.71a, Codes 5200, 5201, 
5202, 5203, (2004).  

3.  The criteria for an initial rating higher than 10 percent 
for right second metatarsal with metatarsalgia have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5282, 5278, 5279, 5283, 5284(2004).  

4.  The criteria for an initial (compensable) rating for 
retropatellar pain syndrome in the right knee prior to 
December 20, 1994 not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 
5257, 5260, 5261 (2004).  

5.  The criteria for an initial rating higher than 10 percent 
for retropatellar pain syndrome in the right knee have not 
been satisfied currently.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(2004).  

6.  The criteria for a higher initial (compensable) rating 
for retropatellar pain syndrome in the left knee prior to 
June 2003 have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 5260, 
5261 (2004).  

7.  The criteria for a current rating higher than 10 percent 
initial rating for retropatellar pain syndrome in the left 
knee have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.594.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(2004).  

8.  The criteria for a higher initial rating (compensable) 
for postoperative residuals of a left inguinal hernia have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 Code 7338 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Left eye disability.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the record and finds that the 
preponderance of the evidence is against the claim for 
service connection for a left eye disability.  The veteran's 
claim does not prevail due to the absence of evidence of 
current disability.  

Service medical records show that the veteran was 
hospitalized after suffering a chemical burn to the left eye 
in late August 1987.  He was discharged a few days later, 
having had an unremarkable hospital course.  He was noted to 
be in stable condition.  Ophthalmological evaluation, 
conducted in late September 1987 shows that the veteran was 
three weeks status post injury due chemical burn of the left 
eye.  At that time, he complained of blurred distant vision.  
On examination, conjunctiva, cornea and lens of the left eye 
were all clear.  The veteran demonstrated a distant vision of 
20/25 in the left eye unaided.  The recorded diagnosis 
included emmetrope.  Emmetrope is an individual who has no 
refractive error of vision.  Dorland's Illustrated Medical 
Dictionary, 546 (27th ed. 1988).  Some evidence of early 
presbyopia was noted, and the veteran was afforded a 
prescription for reading glasses.  

The October 1987 report of military medical examination shows 
that the veteran's eyes were normal on clinical evaluation.  
Although the veteran presented a history for blurred vision, 
his visual acuity at the time of his examination was 20/20 in 
the left eye.  The report of the December 1992 retirement 
examination shows that the veteran's eyes were negative on 
clinical evaluation.  The visual acuity in the right eye was 
20/20 for distant vision and 20/80 without correction for 
near vision.  
 
The Board observes that the report of the June 1993 VA eye 
examination shows that the veteran had near and far vision 
correctable to 20/20 in each eye.  The diagnosis was 
refractive disorder.  Under the law providing for 
compensation benefits, refractive error does not constitute a 
disability for which compensation benefits may be granted 
38 C.F.R. § 3.303(c).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  

The appellant has not brought forth any evidence showing 
current disability.  In the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for a left eye disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

While the Board acknowledges that the veteran incurred injury 
to his left eye in service, the record does not support a 
finding that he currently has disability as a result of 
disease or injury noted during his military service.  In view 
of the foregoing, the preponderance of the evidence is 
against the claim for service connection for a left eye 
disability.  

The doctrine of benefit of the doubt requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the positive and negative evidence is not in 
relative equipoise with respect to the claim for service 
connection a left eye disability.  Therefore, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for left eye disability is 
denied.

Increased ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

Consideration should be given to factors listed in 38 C.F.R. 
§ 4.45 including less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  But instead, each was separate and distinct in 
nature.  Esteban, supra.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.



Postoperative acromioplasty, left shoulder.

Originally, the RO afforded the veteran a 10 percent rating 
for postoperative residuals of acromioplasty of the left 
shoulder, as shown in the May 1994 rating decision.  This 
rating was provided under the provisions of 38 C.F.R. 
§ 4.71a, Code 5203 that pertains to impairment of the 
clavicle or scapula due to malunion, nonunion or dislocation.  

The hearing officer, in May 1995 decision granted an increase 
in the disability rating for the left shoulder disability, 
assigning a 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Code 5201, that pertains to limitation of 
motion.  The hearing officer assigned an effective date of 
May 1993 for this increased disability rating.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The veteran underwent a VA general medical examination in 
July 1993.  At that time, the veteran stated that he had 
soreness in the shoulder.  The physical examination the 
shoulder was significant for the absence of tenderness or 
effusion.  Arm motion was characterized as 113 degrees of 
abduction with pain;. 90 degrees of external rotation, 135 
degrees of flexion with pain and 80 degrees of internal 
rotation with pain.  The recorded diagnosis was status post 
left shoulder spur removal and status post surgical resection 
of the distal end of the left clavicle.  

In November 1994, the veteran provided testimony at an RO 
hearing.  There, he indicated that he was entitled to a 
higher rating for his left shoulder condition.  He reported 
that he experienced limitation of motion and had difficulty 
raising his arm over head.  

The veteran underwent a VA joints examination in December 
1994.  At that time, motion in the left arm was characterized 
by 105 degrees of flexion, 105 degrees of abduction, 85 
degrees of adduction and 45 degrees of external rotation.  

The veteran underwent a VA joints examination in April 1997.  
At that time, it was noted that since 1992, the veteran had a 
medical history remarkable for a left shoulder disability 
requiring surgical intervention and complaints of 
intermittent numbness, aching and pain.  Range of motion in 
the left shoulder includes forward flexion to 140 degrees, 
abduction to 160 degrees, external rotation to 70 degrees and 
internal rotation to 70 degrees.  The recorded diagnosis was 
left shoulder status post surgical resection of the distal 
one-fourth, left clavicle with soft tissue calcification.  

The veteran underwent another VA joints examination in June 
2003.  Then, the veteran reported that pain in the left 
shoulder was at the level of a 4 out of a possible 10 all of 
the time.  This pain was also associated with weakness, 
stiffness and occasional locking.  The veteran denied having 
any swelling, heat or redness.  He also denied having any 
dislocation or subluxation in the left shoulder.  During 
flare-ups, his pain was at the level 6 or 7.  Pain lasted at 
this level for 2 or 3 days and then resolve on its own.  The 
veteran could not identify any precipitating factors.  The 
veteran stated that he had no additional limitation of motion 
or functional impairment during these flare-ups.  

On physical examination the left shoulder was without 
effusion, tenderness, deformity, guarding of movement, heat, 
redness or weakness.  There was a .2-centimeter (cm.) by 11-
cm., healed surgical scar on the anterior aspect of the 
shoulder.  The veteran had some difficulty with removing and 
putting on his shirt due to his left arm disability.  Motion 
in the left arm was characterized flexion 0 to 150 degrees 
with pain; abduction was from 0 to 140 degrees with pain; 
external rotation was from 0 to 75 degrees with pain; 
internal rotation was from 0 to 50 degrees with pain and 
adduction was from 0 to 50 degrees with pain.  The veteran 
was noted to have an additional limitation by pain with 
minimal to moderate resistance with his left arm.  The 
diagnosis was residuals of impingement syndrome of the left 
shoulder with residual surgical resection of the distal end 
of the left clavicle.  The examiner also noted chronic left 
shoulder strain with minimal functional loss due to pain for 
flexion, abduction, external rotation and internal rotation.  

The June 2003 VA scar examination shows that there was a 2 
cm. by 11 cm healed surgical scar over the anterior aspect of 
the left shoulder.  There was no pain on examination.  The 
scar did not adhere to the underlying tissue or to the 
adjacent tissues.  There was normal texture of the skin.  The 
scar was flesh colored.  There was no elevation or depression 
as a result of the scar.  There was no inflammation, edema or 
keloid formation noted.  

The veteran has been provided a 20 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5201 that pertains to 
limitation of arm motion.  A 20 percent is the minimal 
schedular rating under this diagnostic code and it requires 
limitation of arm motion to the shoulder level.  The next 
higher evaluation of 30 percent requires limitation of arm 
motion of the major or dominant extremity to midway between 
the side and shoulder level or where the minor or nondominant 
extremity has arm motion limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201.  

Handedness for the purposes of a dominant rating will be 
determined by the evidence of record or by testing on VA 
examination.  Only one hand will be considered dominant.  
38 C.F.R. § 4.69.  The June 2003 VA examination report shows 
that the veteran is right handed.  Consequently, the left arm 
is not his major or dominant extremity.  

Normal values are indicated on Plate I of 38 C.F.R. § 4.71.  
Normal forward elevation (flexion) is zero to 180 degrees; 
shoulder level is at 90 degrees.  Normal abduction is zero to 
180 degrees.  Normal external rotation if zero to 90 degrees.  
Normal shoulder internal rotation is zero to 90 degrees.  Id.

The Board has considered other related code provision but 
finds that the veteran is not entitled to a higher rating 
based on ankylosis (38 C.F.R. § 4.71a, Code 5200); based on 
malunion of the humerus head (38 C.F.R. § 4.71a, Code 5202) 
or impairment of the clavicle or scapula, manifested by 
malunion, nonunion or dislocation (38 C.F.R. § 4.71a, Code 
5203).  The clinical record does not show the presence of any 
of these conditions.  

The veteran left shoulder condition has not been shown to be 
productive of limitation of arm motion to between the side 
and shoulder level.  Over the years the veteran has shown arm 
flexion limited to as low as 135 degrees and as high as 150 
degrees.  

Recent examination has shown that the veteran's left arm 
motions are accomplished with pain on objective evaluation.  
Thus, the veteran has shown functional loss due to pain in 
flexion, abduction, external rotation and internal rotation.  
However, at the June 2003 examination, the examiner concluded 
that the veteran's functional loss was minimal.  The veteran 
also reported that he did not experience any appreciable 
change in range of motion when he suffered flare-ups in the 
left shoulder.  In addition, there was no objective evidence 
of effusion, tenderness, deformity, guarding of movement, 
heat, redness or weakness.  Thus, the record does not show 
that the veteran has functional loss due to pain that is 
equivalent to limitation of arm motion to between the side 
and shoulder levels.  

Finally, the veteran has not demonstrated postoperative 
scarring that would warrant a separate rating under Esteban, 
supra.  The record discloses postoperative scar on the left 
shoulder is well healed and asymptomatic.  

The schedular rating is not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he is required to have routine therapy or 
outpatient treatment that would result in a disruption of his 
daily routine to an inordinate degree.  Instead, the veteran 
has reported that he uses an anti-inflammatory agent for the 
pain.  

The Board observes that some degree of impairment of 
industrial activities has been indicated.  At the June 2003 
VA examination, the veteran reported that he experiences left 
shoulder pain on the job.  This pain, however, does not 
interfere with his industrial activities to such a degree as 
to constitute marked impairment of his employment.  The 
veteran did not report taking any time of from his job 
because of the pain in the left shoulder.  The veteran is 
advised that an evaluation of 20 percent is of itself 
reflective of the degree of disablement produced by the 
service-connected left shoulder disability.  Consequently, a 
higher rating is not warranted on extrachedular grounds.  

Right Second Metatarsal

The veteran sustained a closed transverse fracture of the 2nd 
right metatarsal without nerve or artery involvement in 
January 1988.  An open reduction and intramedullary pinning 
procedure was performed the following month.  He was examined 
by VA in June 1993.  He presented a medical history 
remarkable for a fracture of the right foot with internal 
fixation.  A residual scar measuring 1 by 3 cm., located on 
the dorsum of the right foot.  His second metatarsal of the 
right foot had an exostosis of the distal phalanx, but, was 
otherwise normal.  

The veteran was evaluated for right foot pain in August 1994, 
as noted in the report of military medical treatment.  The 
physical examination showed a bony prominence of the plantar 
surface near the third metatarsal phalangeal joint and 
calluses in multiple locations.  

The veteran provided testimony at a November 1994 RO hearing.  
At that time, he described the origin of his foot disability 
and indicated that the disability has worsened due to scar 
tissue on the bottom of the foot.  

In April 1997, X-ray examination revealed an old healed 
fracture of the distal third of the second metatarsal of the 
right foot.  There was no evidence of malunion or nonunion.  
No soft tissue abnormality was evident.  

The veteran underwent a podiatry examination in June 2003.  
At that time the veteran stated that he a fracture of his 
right second metatarsal in 1988.  Days later, he sustained 
additional injury when slipped and fell.  Consequently, he 
had to have a pin inserted in his second toe.  

The veteran reported that he experienced a pain level of 
about 7 out of a possible 10 while standing or walking.  He 
denied having any stiffness, swelling, redness, fatigability 
or lack of endurance.  He did admit having a sensation of 
heat in the toe.  The veteran stated that he used Tylenol for 
pain.  Pain is 10 out of a possible 10 during flare-ups that 
are precipitated by prolonged standing on concrete.  The 
veteran reported that he experienced additional functional 
loss during flare-ups and that during those times, he is 
required to stay off his feet.  The veteran stated that he 
intended to continue with his occupation and that he must 
bear the pain because he must make a living.  In this regard, 
he reported that he was self-employed in tractor work, and 
that he is involved in land clearing.  As a consequence, he 
has to keep working even when he is in pain.  He does not 
allow the pain to interfere with his daily activities.  

The veteran does not require crutches, a brace, a cane or 
corrective shoes.  He stated that he did use corrective pads 
in his shoes at times.  The veteran reported that he has not 
required any further surgery on the second toe.  

On physical examination, there was a 15-degree lateral 
angulation of the second toe and the toe also had an 8-degree 
dorsiflexion.  The great, third, fourth, and fifth toes were 
normal in alignment.  There were no lesions, ulcerations, 
hyperpigmentation or hypopigmentations noted on the right 
foot.  The web spaces of the foot were free of any lesions.  
There was a scar measuring .8 cm. in width by 4-cm. length by 
.2-cm. depth, located on the second metatarsal region.  There 
was no tenderness, redness or edema noted.  The veteran did 
not have plantar calluses, loss of strength of his foot or 
any congenital abnormalities.  The veteran stated that he had 
some pain on plantar flexion and medial manipulation of the 
second toe.  

The examiner stated that the veteran did not appear to have 
any disturbance of his gait or functional limitations on 
standing or walking.  There was no unusual foot wear pattern 
noted.  There was no skin or vascular changes noted.  The 
veteran maintained proper posture with standing, squatting, 
supination, pronation and rising of his toes or heels.  There 
was no evidence of hammertoes, high arch or claw foot.  The 
X-ray examination showed questionable previous fracture 
involving the right second metatarsal distally; otherwise the 
right foot was normal.  The fracture site was well healed.  
The recorded diagnosis was chronic podalgia of the right foot 
with healed fracture of the second metatarsal right foot.  

The veteran underwent VA scar examination again in June 2003.  
The right foot had a surgical scar measuring .8 cm. wide by 4 
cm. long by .2 cms deep on the second metatarsal region of 
the right foot.  The scar was not painful, adherent to 
underlying or adjacent tissues, atrophic, elevated or 
depressed.  There was no inflammation, edema, keloid 
formation or discoloration.  

The veteran's service-connected disability has been rated 
under the provisions of 38 C.F.R. § 4.71a, Code 5284, as 
reflected in the original rating decision in May 1994.  The 
May 1995 hearing officer's decision shows a 10 percent rating 
assigned under the provisions of 38 C.F.R. § 4.71a, Code 5279 
for residuals of a fracture of the right second metatarsal 
with metatarsalgia.  

A 10 percent rating is provided for foot injuries that are 
moderate in degree.  The next higher evaluation of 20 percent 
requires moderately severe foot injury.  38 C.F.R. § 4.71a, 
Code 5284.  

A 10 percent rating is assigned for metatarsalgia that is 
unilateral or bilateral.  This is the highest schedular 
rating assigned for metatarasalgia.  38 C.F.R. § 4.71a, Code 
5279.  

The Board has considered other related diagnostic codes, but 
finds them to be inapplicable under the facts of the 
veteran's case.  For example, the veteran is not shown to 
have tarsal or metatarsal bones in malunion or nonunion.  
Thus, he is not entitled to a higher rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5283.  The report of 
the June 2003 VA foot examination shows that X-ray 
examination of the right foot revealed a well-healed fracture 
site.  Also, the examiner noted that the veteran did not 
demonstrate evidence of hammertoes, high arch, or claw foot.  
Consequently, higher ratings cannot be assigned under 
Diagnostic Codes 5278 or 5282.  

The Board observes that the clinical record shows some 
residual deformity in the right second toe to include a 15 
degrees lateral angulation and 8 degrees of dorsiflexion.  
Also, the predominant feature of the veteran's service-
connected right foot disability picture is pain.  The veteran 
reported having pain at the level of 7 out of 10 while 
walking and standing and to 10 with flare-ups.  Some pain on 
plantar flexion and medial manipulation was noted in the 
second toe.  Objective evaluation did not reveal evidence of 
gait disturbance or functional limitations with standing or 
walking.  The veteran was able to maintain a normal posture 
while standing.  The veteran denied using a cane or 
corrective shoes.  Consequently, the clinical record does not 
reveal functional loss due to pain that would be equivalent 
to more than moderate foot injury.  

Finally, the veteran's postoperative scar is currently 
asymptomatic.  The scar was not painful, adherent to 
underlying or adjacent tissues, atrophic, elevated or 
depressed.  There was no inflammation, edema, keloid 
formation or discoloration.  Accordingly, the veteran is not 
entitled to a separate rating under the provisions of 
38 C.F.R. § 4.14; See also, Esteban, supra.

In view of the foregoing, the preponderance of the evidence 
is against a schedular evaluation in excess of 10 percent for 
residuals of a fracture of the right second metatarsal with 
metatarsalgia.  

The schedular rating is not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he is required to have routine therapy or 
outpatient treatment that would result in a disruption of his 
daily routine to an inordinate degree.  Instead, the veteran 
has reported that he uses over-the-counter medication, foot 
pads and rest.  

The Board observes that some degree of impairment of 
industrial activities has been indicated.  Specifically, the 
veteran reported that he experiences foot pain on the job.  
Because he is self-employed, he must work in spite of the 
pain.  The veteran did not report taking any time of from his 
job because of the pain.  The record does not, however, 
support a finding that service-connected right foot 
disability is productive of marked interference with his 
employment.  The veteran is advised that an evaluation of 10 
percent is of itself reflective of the degree of disablement 
produced by the service-connected residuals of a fracture of 
the right second metatarsal with metatarsalgia.  
Consequently, a higher rating is not warranted on 
extrachedular grounds.  

Retropatellar Pain Syndrome

Service connection was established for knee disabilities by 
virtue of the May 1994 rating decision.  Originally, the 
veteran was assigned noncompensable disability ratings for 
the service-connected knee disabilities.  However, by a June 
2004 decision, the regional office increased the disability 
rating for the right knee to 10 percent, effective December 
1994 and increased the disability rating for the left knee to 
10 percent effective June 2, 2003.  

Consequently, the veteran's claim pertains to entitlement 
over multiple periods of entitlement.  That is entitlement to 
a compensable rating for the right knee disability prior to 
December 20, 1994, entitlement to current a rating in excess 
of 10 percent for the right knee, entitlement to a 10 percent 
rating prior to June 2, 2003, for the left knee and a 
entitlement to a current rating in excess of 10 percent for 
the left knee.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, supra.  

The July 2004 VA rating decision shows that the grant of 
service connection was expanded to include arthritis of both 
knees.  The veteran was evaluated under the provisions of 
38 C.F.R. § 4.71a, Code 5003-5260.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code, unless the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

With respect to limitation of motion, a noncompensable rating 
is assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  An evaluation of 10 percent requires 
flexion limited to 45 degrees and extension limited to 10 
degrees.  The next higher evaluation of 20 percent for 
limitation of motion requires flexion limited to 30 degrees 
or extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Normal ranges of motion are set forth 
under Table II of 38 C.F.R. § 4.71.  Normal extension is 0 
degrees and normal flexion is 140.  38 C.F.R. § 4.71, Table 
II.  

Separate ratings under diagnostic code 5260 (leg limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified in 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
2004 (September 17, 2004).  

With respect to recurrent subluxation and lateral 
instability, in every instance, as in this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  A 10 percent rating is assigned for 
knee impairment manifested by recurrent subluxation and 
lateral instability that is slight in degree.  A 20 percent 
evaluation is assigned where this type of knee impairment is 
moderate in degree.  The next higher evaluation of 30 percent 
requires severe instability or recurrent subluxation.  
38 C.F.R. § 4.71a, Code 5257.  

Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The veteran underwent a VA joints examination in July 1993.  
At that time, he reported occasional bilateral knee pain.  
The physical examination of the knees revealed no effusion, 
tenderness or deformity.  Extension was to zero degrees, and 
flexion was to 140, bilaterally.  

The veteran provided testimony at the November 1994 RO 
hearing.  At that time, he reported having pain, instability, 
crepitus, scar tissue and possible arthritis in the knees.  

When examined on December 20, 1994, the veteran reported 
having a gradual onset of pain in both knees.  He reported 
that he had pain at that time, and that he could no longer 
drive  his truck because of stiffness.  The physical 
examination showed that both knees were stable.  The range of 
motion in the left knee was 0 degrees of extension and 140 
degrees of flexion.  In the right knee the veteran had 0 
degrees of extension and 100 degrees of flexion.  X-ray 
examination was normal.  The diagnosis was bilateral knee 
pain.  The examiner did not indicate that pain was 
demonstrated objectively, only noted that the veteran 
expressed subjective complaints of bilateral knee pain.  

The veteran underwent another VA joints examination in June 
2003.  At that time, the veteran reported pain in the knees 
at the level of 3 to 4 out of a possible 10.  The veteran 
denied having any increased limitation of motion during 
flare-ups.  His pain was associated with weakness, stiffness 
and occasional swelling of the left knee.  The veteran denied 
having heat, redness, giving way, locking, fatigability or 
lack of endurance in either knee.  He also denied having any 
dislocation or subluxation in the knees, and reported that he 
did not need a knee brace.  He reported that he was using 
anti-inflammatory medication that did not provide complete 
relief from pain.  

On physical examination, the veteran demonstrated a bilateral 
limitation of motion, with extension to 0 degrees and flexion 
to 120 degrees.  The examiner noted no tenderness, effusion, 
pain with movement, heat, redness, instability, weakness or 
guarding of movements.  

Diagnostic and clinical tests were consistent with early 
degenerative arthritis involving both knees.  There was no 
evidence of fracture, dislocation or bony lesion.  

Right knee prior to December 20, 1994

Prior to the December 20, 1994 VA examination, the veteran 
demonstrated a normal range of motion in the right knee.  
There was no clinical evidence of arthritis with 
noncompensable limitation.  Moreover, there was no objective 
evidence of pain, tenderness, swelling, instability or 
crepitus.  As a result, prior to December 20, 1994, the 
veteran did not show functional loss equivalent to a 
compensable evaluation.  Accordingly, there is no basis on 
which to grant a compensable rating prior to December 20, 
1994.  

Current right knee disability

From December 20, 1994, the preponderance of the evidence is 
against a rating higher than 10 percent for the right knee 
disability.  The veteran has demonstrated a range of motion 
from 0 degrees of extension to 120 degrees of flexion as 
shown on report of the most recent VA examination.  The 
veteran has not demonstrated flexion limited to 30 degrees or 
extension to 15 degrees.  Consequently, the veteran did not 
demonstrate sufficient limitation of motion to warrant an 
evaluation in excess of 10 percent.  

In addition, he cannot benefit from the provisions of 
VAOPGCPREC 9-2004 (September 17, 2004) that provide for 
separate ratings for knee flexion and extension.  As the 
veteran, had essentially noncompensable limitation of 
extension and flexion that in combination would not result in 
a rating in excess of 10 percent.  

In addition, the veteran does not allege and objective 
evidence does not demonstrated that he currently has 
instability and subluxation of either knee.  Consequently, 
the veteran cannot obtain a higher rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5257.  

Board observes that the veteran reported subjective 
complaints of pain.  However, the June 2003 VA examination 
did not reveal any objective evidence of pain on motion.  
Likewise, as noted above, the veteran did not show effusion, 
tenderness, redness, weakness or guarding of movements.  
Consequently, the record does not show that the veteran has 
demonstrated functional loss due to pain, weakness or other 
factors that would be equivalent to a limitation of to 
flexion 30 degrees or a limitation of extension to 15 
degrees.  In view of the foregoing, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a current evaluation in excess of 10 percent 
for right disability.  

Left knee prior to June 2, 2003.

With respect to the left knee prior to June 2, 2003, there is 
no indication of limitation of motion in the left knee.  When 
examined in December 1994, the veteran had normal range of 
motion from 0 to 140 degrees.  There was no clinical evidence 
of arthritis with noncompensable limitation.  Only subjective 
complaints of pain and stiffness were noted, and there was no 
evidence of instability.  Moreover, there was no objective 
evidence of pain, tenderness, swelling, instability or 
crepitus.  As a result, prior to June 2, 2003, the veteran 
did not show functional loss equivalent to a compensable 
evaluation.  Consequently, the disability picture more nearly 
approximated a noncompensable rating prior to June 2, 2003.  

Current left knee disability

From June 2, 2003, the veteran has demonstrated a range of 
motion from 0 degrees of extension to 120 degrees of flexion 
as shown on report of the most recent VA examination.  
However, he veteran has not demonstrated flexion limited to 
30 degrees or extension to 15 degrees.  Consequently, the 
veteran did not demonstrate sufficient limitation of motion 
to warrant an evaluation in excess of 10 percent.  

In addition, he cannot benefit from the provisions of 
VAOPGCPREC 9-2004 (September 17, 2004) that provide for 
separate ratings for knee flexion and extension.  As the 
veteran, had essentially noncompensable limitation of 
extension and flexion that in combination would not result in 
a rating in excess of 10 percent.  

In addition, the veteran does not allege and objective 
evidence does not demonstrated that he currently has 
instability and subluxation of left knee.  Consequently, the 
veteran cannot obtain a higher rating under the provisions of 
38 C.F.R. § 4.71a, Code 5257.  

Board observes that the veteran reported subjective 
complaints of pain.  However, the June 2003 VA examination 
did not reveal any objective evidence of pain on motion.  
Likewise, as noted above, the veteran did not show effusion, 
tenderness, redness, weakness or guarding of movements.  
Consequently, the record does not show that the veteran has 
demonstrated functional loss due to pain, weakness or other 
factors that would be equivalent to a limitation of to 
flexion 30 degrees or a limitation of extension to 15 
degrees.  In view of the foregoing, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a current evaluation in excess of 10 percent 
for left knee disability.  

Extraschedular rating.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he is required to have routine therapy or 
outpatient treatment that would result in a disruption of his 
daily routine to an inordinate degree.  Instead, the veteran 
has reported that he uses anti-inflammatory medication 
without complete relief.  

The Board observes that some degree of impairment of 
industrial activities has been indicated.  Specifically, the 
veteran reported that he experiences knee pain.  The record 
does not, however, support a finding that service-connected 
bilateral knee disability is productive of marked 
interference with his employment.  The veteran is advised 
that noncompensable ratings assigned are reflective of degree 
of disablement produced by the service-connected knee 
disabilities of the above-stated periods of entitlement.  
Consequently, a higher rating is not warranted on 
extrachedular grounds.  



Postoperative residuals of a left inguinal hernia.

Service connection was established for residuals of a left 
inguinal hernia in a May 1994 rating decision.  The veteran 
has been afforded a noncompensable rating under 38 C.F.R. 
§ 4.114, Code 7338.  

A noncompensable rating is provided for an inguinal hernia 
that is small, reducible or without true hernia protrusion, 
not operated, but remediable.  The next higher evaluation of 
10 percent requires an inguinal hernia that is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt.  38 C.F.R. § 4.114, Code 7338.  

The veteran underwent VA examination in July 1993.  At that 
time, he was noted to be status post left inguinal 
herniorraphy.  Physical examination revealed no evidence of a 
hernia.  

The veteran provided testimony at an RO hearing in November 
1994.  At that time he reported that he was not having any 
problem with the inquinal hernia.  

When examined again in June 2003, the veteran did not express 
any complaints relative to inguinal hernia residuals.  The 
physical examination showed no evidence of a hernia in the 
left groin area.  The VA scar examination showed that the 
post operative scar was asymptomatic.  The inguinal scar 
measured .4 centimeters, was round and well healed.  The scar 
was not painful.  There was no adherence to the underlying or 
adjacent tissues.  The scar was not atrophic, depressed or 
elevated.  There was no evidence of inflammation, edema or 
keloid formation.  

Consequently, the veteran does not have a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  Moreover, inasmuch as the postoperative 
scar is asymptomatic, he is not entitled to a separate 
compensable rating under the holding of Esteban, supra.  In 
view of the foregoing, the preponderance of the evidence is 
against a compensable rating for postoperative residuals of a 
left inguinal hernia.  

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations or 
routine outpatient treatment.  

The Board observes that no impairment of industrial 
activities has been demonstrated.  The veteran provided 
testimony to the effect that the left inguinal hernia did not 
trouble him.  In addition, the most recent examination ruled 
out any recurrence of a left inguinal hernia.  Consequently, 
the record does not support a finding of marked interference 
with his employment.  The veteran is advised that a 
noncompensable rating is reflective of degree of disablement 
produced by the service-connected disability.  Consequently, 
a higher rating is not warranted on extrachedular grounds.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA by a May 2003 letter.  
The RO informed the veteran of its duty to notify and to 
assist him in the development of his case.  The RO informed 
the veteran of its duty to explain to him the information or 
evidence needed to grant his claims.  The letter discussed 
what was required of the veteran with regard to the claims 
for service connection and for higher ratings.  He was 
informed that to establish the former benefit he must show 
that current disability is related to injury, disease or 
event noted during his military service.  With respect to the 
latter benefit, he was advised that the record must contain 
objective medical evidence demonstrating a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for the particular disability.  

The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, The 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to its duty to assist, the Board observes that 
the RO attempted to obtain the veteran's VA outpatient 
treatment reports and offered to obtain reports of private 
treatment.  In addition, VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran did not identify any available treatment records that 
have not been associated with the claims folder.  

Also, the veteran was afforded VA examinations to evaluate 
the nature and severity of his disabilities.  Furthermore, 
the veteran had the opportunity to provide testimony at an RO 
hearing.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

1.  Service connection for a left eye disability is denied.  

2.  An initial rating higher than 20 percent for 
postoperative acromioplasty, left shoulder is denied.  

3.  An initial rating higher than 10 percent for right second 
metatarsal with metatarsalgia is denied.  

4.  An initial (compensable) rating for retropatellar pain 
syndrome in the right knee prior to December 20, 1994, is 
denied.  

5.  A current rating higher than 10 percent for retropatellar 
pain syndrome in the right knee is denied. 

6.  An initial (compensable) rating for retropatellar pain 
syndrome in the left knee disability prior to June 2, 2003, 
is denied.  

7.  A current rating higher than 10 percent initial rating 
for retropatellar pain syndrome in the left knee is denied.  

8.  A higher initial rating (compensable) for postoperative 
residuals of a left inguinal hernia is denied.  


REMAND

The Board observes that addition development is necessary 
prior to the completion of its appellate review with respect 
to the remaining issues.  



Dental

The veteran's service dental records show that the he had 
generalized periodontitis recorded in November 1992.  The 
report of the August 1993 VA examination report shows heavy 
staining and chronic, moderate periodontitis.  

In a June 1995 statement, J.Torres, DMD, stated that the 
veteran had a generalized periodontal condition documented in 
his military records since 1992.  

An undated statement from F. M. Miller, Jr., DDS., is to the 
effect that the veteran was treated for periodontitis in the 
summer of 1994.  Dr. Miller observed that periodontitis is a 
chronic, progressive, bone-destroying disease that, if 
untreated will result in loss of teeth.  

The Board observes that the veteran has not been afforded a 
dental examination since the 1990s.  Additional examination 
with a nexus opinion should be obtained.  

The Spine

Service connection was established for degenerative joint 
disease of cervical pain in a May 1994 rating decision.  The 
veteran was assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.17a, Code 5003 for arthritis and 5290 for 
limitation of motion.  

By the same rating actions, the RO established service 
connection for degenerative joint disease of the lumbosacral 
spine.  The veteran was assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.17a, Code 5003 for arthritis 
and 5292 for limitation of motion.  

The hearing officer in a November 1994 decision increased the 
disability ratings for cervical and lumbar spine 
disabilities.  The veteran was afforded a 20 percent rating 
effective May 1993,  for the cervical spine under the 
provisions of 38 C.F.R. § 5290 for limitation of motion in 
the cervical spine.  Also, the veteran was assigned a 20 
percent rating, effective May 1993, for the lumbar spine 
disability under the provisions of 38 C.F.R. § 4.71a, Codes 
5292 for limitation of motion and 5295 for lumbosacral 
strain.  the date of the veteran's claim.  

The Board observes that the schedule for rating spine 
disabilities was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  The formula for 
rating intervertebral disc syndrome was revised as well, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

The veteran underwent VA examination in December 1994, at 
which time he described pain in the neck and lower back 
without specific injury.  The examiner diagnosed degenerative 
joint disease and degenerative disc disease of the cervical 
spine and degenerative joint disease and degenerative disc 
disease lumbar spine.  

The Board observes that neither diagnosis was confirmed by VA 
X-ray examinations conducted in April 1997.  At that time, 
the veteran was observed to have a normal cervical spine.  
Moreover, the examiner in the June 2003 VA examination stated 
that although degenerative joint disease had been diagnosed, 
that condition had not been confirmed by radiographic 
studies.  Also as to the presence or absence of degenerative 
disc disease or intervertebral disc syndrome, the examiner 
made no comment in the June 2003 VA examination report.  

The record discloses that the veteran has reported having 
numbness in the trapezius muscles and numbness of the foot.  
The report of a June 2003 peripheral nerves examination shows 
the Achilles tendon reflexes were 2/4 bilaterally.  An 
examiner should state whether these finding may be associated 
with service-connected cervical or lumbar spine disabilities.  

Although significant disability is suggested by the recent 
clinical findings, more clarification is needed as to the 
nature of the cervical spine and lumbar spine disabilities.  
Particularly, the presence of intervertebral disc syndrome 
should be established or ruled out in order to properly rated 
the veteran under the new criteria for rating disabilities of 
the spine.  


Hand  

The report of VA examination, conducted in July 1993 shows 
that the veteran's medical history is remarkable for surgery 
on the right thumb to remove a skin cancer about 1 1/2 years 
previously.  The veteran complained that the thumb nail did 
not grow back completely and that he had some numbness in the 
lateral aspect of the right thumb.  The physical examination 
in July 1993 showed a .1 centimeter by 1.5 centimeter scar on 
the base of the cuticle of the right thumb.  The examiner 
noted that the was normal except for the residual scar.  

Also, the report of the July 1993 VA examination shows that 
the veteran presented a medical history for a fracture of the 
little finger in 1977.  The finger later required surgery in 
1978 because the fracture did not heal properly.  The 
examiner noted the right little finger was status post 
fracture with bony deformity of the proximal phalanx of the 
little finger.  He also had a .1 cm. by 6-cm. scar on the 
dorsum of the right little finger.  

The veteran provided testimony at a November 1994 RO hearing.  
At that time he stated that he experienced numbness in the 
right thumb.  He also stated that the little finger on the 
right hand was "locked" at the joint and had an obvious 
deformity.  

The veteran underwent a VA hand examination in June 2003.  
The examiner noted that the veteran had no tenderness, 
deformity, swelling, heat, redness or stiffness of the right 
thumb.  There was no deformity, tenderness, heat, redness or 
stiffness in the little finger of the right hand as well.  
The veteran was able to grasp with the right hand.  Hand 
strength was 5/5.  The veteran was able to approximate the 
tip of his thumb with the index, middle and ring fingers and 
could approximate the medium transverse fold of the hand 
without difficulty.  The veteran noted no difficulty with 
grasping, pushing, twisting, probing, writing, touching or 
expression.  The veteran reported having residual numbness in 
the right thumb.  X-ray examination of the right hand was 
remarkable for post-traumatic osteoarthritis of the fifth 
metacarpalphalangeal joint of the right hand.  

The Board observes, however, that examination was inadequate 
as it does not provide an explanation for the complaints of 
numbness in the right thumb, range of motion in the little 
finger or a description of the postoperative scars on the 
right thumb and right little finger.  Moreover, the VA 
examination report shows that the veteran's claims folder was 
not available at the time of examination.  Another 
examination is needed to address these concerns as well as 
the specific requirements of the amendments to Part 4, 
schedule for rating hand disabilities, effective August 26, 
2002.  

While the new criteria provide for a noncompensable rating 
for ankylosis, favorable or unfavorable or for limitation of 
motion in the right little finger.  38 C.F.R. § 4.71, Codes 
5227, 5229, the presence of noncompensable limitation of 
motion, if existent may be significant should the RO 
determine it appropriate to rate the veteran for post-
traumatic osteoarthritis that is currently diagnosed.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Afford the veteran a VA dental 
examination in order to determine the 
current nature and etiology of any 
existing periodontal condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has periodontal disease 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner must answer 
the following question:  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current periodontal disease 
is causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

2.  Ask the physician who conducted the 
June 2003 VA spine examination to provide 
an addendum to that examination report in 
order to clarify the matters set forth 
below.  If that examiner is no longer 
available or if additional examination is 
considered necessary, the RO should 
afford the veteran an additional VA spine 
examination.  Ask the examiner to answer 
the following questions:

a.  Does the veteran have 
intervertebral disc syndrome?  If 
yes, the examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner must determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical spine and 
lumbosacral spine.  If so, and 
provided that the effects in each 
spinal segment are clearly distinct, 
the examiner is to address and 
evaluate each segment on the basis 
of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner must document the 
number of weeks, if any, during the 
past 12 months, that the veteran has 
had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

With respect to the neurological 
examination: The examiner must 
determine the degree of 
intervertebral disc syndrome 
associated with service-connected 
spine disabilities.  

The examiner must comment on the 
nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner should distinguish, to 
the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner must determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  



The examiner must document the 
number of weeks, if any, during the 
past 12 months, that the veteran has 
had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is to comment on 
the impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

iv.  The examiner is to comment on 
the impact of the service-connected 
spine disability picture on the 
veteran's ability to obtain and 
maintain employment.  

3.  Afford the veteran a VA neurological 
examination in order to determine the 
current nature and etiology of complaints 
of numbness in the thumb.  Based on 
examination and a review of the clinical 
record, the examiner is requested to 
provide a complete diagnosis and an 
opinion as to whether the veteran 
currently has numbness in the thumb 
associated with service-connected 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The clinical basis 
for the opinion should be set forth in 
detail.   



4.  Afford the veteran a VA hand 
examination in order to determine the 
current nature and extent disability in 
the right little finger.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is to 
state the actual and passive ranges of 
motion demonstrated in the right ring 
finger and should establish or rule out 
the presence of ankylosis.  The examiner 
should also comment on any functional 
loss due to pain or weakness or other 
factors.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


